           Case 1:17-cr-00417-AKH Document 120 Filed 06/09/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
UNITED STATES OF AMERICA

                            -against-
                                                                           17 Cr. 417 (AKH)
ALI KOURANI,


                                      Defendant.
--------------------------------------------------------------------X




              DEFENDANT’S POST-TRIAL MOTIONS UNDER RULES 29 AND 33
                  OF THE FEDERAL RULES OF CRIMINAL PROCEDURE




                                                        Alexei Schacht, Esq.
                                                        Attorney for Ali Kourani
                                                        123 West 94th Street
                                                        New York, New York 10025
                                                        Tel: (646) 729-8180
                                                        Fax: (212) 504-8341
                                                        alexei@schachtlaw.net


June 8, 2019
            Case 1:17-cr-00417-AKH Document 120 Filed 06/09/19 Page 2 of 6



       Following the defendant’s conviction by a jury we now file these two motions pursuant

to Rules 29 and 33 of the Federal Rules of Criminal Procedure to set aside and vacate that

verdict of guilt. These motions assume that the reader has a full familiarity with the facts of

the case.

                               The Rule 29 Motion

       To prevail on a Rule 29 motion, a defendant must show that "the evidence is

insufficient to sustain a conviction. "[A] defendant making an insufficiency claim bears a very

heavy burden." "The ultimate question is not whether [the court] be1ieve[s] the evidence

adduced at trial established the defendant's guilt beyond a reasonable doubt, but whether any

rational trier of fact could so find." United States v. Espaillet, 380 F.3d 713, 718 (2d Cir. 2004). "In

other words, the court may enter a judgment of acquittal only if the evidence that the

defendant committed the crime is nonexistent or so meager that no reasonable jury could find

guilt beyond a reasonable doubt."

       Furthermore, in considering the sufficiency of the evidence, the court must view all of

the evidence in the light most favorable to the government. A court must analyze the pieces of

evidence not separately, in isolation, but together, in conjunction with one another. Id.

       So how can it be under this exacting standard that the government failed to prove the

defendant guilty by legally sufficient evidence? There can be no doubt that the argument that

he is guilty at all rests solely upon the five statements that he made to the FBI in his lawyer’s

presence. Indeed, were that evidence removed from the case there would not even be

probable cause to believe that he committed a crime at all. So the question becomes why

should the Court find that these statements could not permit any rational trier of fact to find

the defendant guilty?


                                                   2
        Case 1:17-cr-00417-AKH Document 120 Filed 06/09/19 Page 3 of 6



       The simple reason is that the statements were unreliable and insufficiently

corroborated by any standard. The statements were unreliable because they were made in his

lawyer’s presence after being told that they would be kept confidential. Confidential is

another word for private or not public, meaning that the statements would not be used against

him. The Government has sought to argue, correctly, that no promise of immunity was ever

made. But immunity is different from confidentiality. The defendant never sought immunity

because he knew full well that there was no evidence against him, or at least insufficient

evidence to charge him with any crime.

       The FBI had been surveilling him for years and did not arrest him so obviously they

had no legal reason to arrest him. All he cared about was that the statements would not be

used against him; in other words that he would be given confidentiality. His lawyer obviously

handled the case incompetently and did not get a formal proffer agreement as he should have

(even though the FBI brought one to an early meeting to show the defendant what he might

have obtained from the Government). But be that as it may, the defendant and his lawyer

believed the FBI when they were promised confidentiality. So under that circumstance the

defendant did not believe that what he would say would be used against him. That is different

from immunity and the Court should not continue to allow the Government to conflate the

two terms.

       Therefore, believing these statements would not be used against him, there were none

of the traditional bases for assuming these inculpatory statements were against penal interest,

as the defendant did not believe that these statements would be used against him. Now, were

the statements to be sufficiently corroborated by other evidence then the fact that the

statements were not against penal interest might be of less import.


                                               3
         Case 1:17-cr-00417-AKH Document 120 Filed 06/09/19 Page 4 of 6



       But the Government’s basis for saying that he committed any crime here was twofold;

that he received military training from Hezbollah and that he provided photographs and

other intelligence about possible targets of attack and systems of defense in the United States.

On these two points there was zero corroboration.

       The Government introduced none of these alleged photographs and no evidence that

he ever received any military training. They did prove that he knows people in Hezbollah or

who might be sympathetic to Hezbollah but that is not illegal and was conceded by the

defense. So there was no proof to corroborate any of the key facts that might make the

defendant guilty.

       In short, under the unique circumstances of this case the Government’s evidence was

insufficient to sustain a conviction.



                              The Rule 33 Motion

       Rule 33 authorizes a court to grant a new trial “if the interest of justice so requires.”

Fed. R. Crim. P. 33(a). This rule confers “broad discretion upon a trial court to set aside a jury

verdict and order a new trial to avert a perceived miscarriage of justice.” United States v.

Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992). In evaluating the merits of a motion for a new trial, a

court is permitted to “weigh the evidence and in so doing evaluate for itself the credibility of

the witnesses.” Robinson, 430 F.3d at 543 (quoting Sanchez, 969 F.2d at 1413). However, “[i]t is

only where exceptional circumstances can be demonstrated that the trial judge may intrude

upon the jury function of credibility assessment.” Sanchez, 969 F.2d at 1414. Ultimately, a court

may grant a new trial where a guilty verdict constitutes “manifest injustice.” Id.




                                                 4
         Case 1:17-cr-00417-AKH Document 120 Filed 06/09/19 Page 5 of 6



       Why is the verdict here a manifest injustice? The entire case revolved around the

defendant’s statements. The defense requested two jury instructions that would have formed

the heart of the defense to the charges. But the Court denied the defense these charges,

instructions to which the defendant was entitled, and the Court’s decision simply gutted the

defense. These two decisions denied the defendant a fair trial and caused a manifest injustice.

       In Crane v. Kentucky, 476 U.S. 683 (1986), the Supreme Court noted that the pretrial

determination that the defendant’s confession is voluntary is not conclusive and held that the trial

court violated the defendant’s constitutional rights when it precluded the defendant from

introducing evidence relating to the circumstances of the confession at trial. The evidence “will

often be germane to its probative weight, a matter that is exclusively for the jury to assess.” Id. at

688. Congress has spoken to this issue in 18 U.S.C. § 3501(a), which provides in part: “[T]he

trial judge shall permit the jury to hear relevant evidence on the issue of voluntariness.” Here, the

defense argued that had this specific promise of confidentiality not been made the defendant

would not have spoken to the FBI. And that that promise made the statements involuntary.

Neither the Government nor the Court has ever really addressed this specific point and we should

have been able to make that argument to the jury. That would have formed the basis for the

defense – that the statements should be ignored by as having been involuntarily made, and

without that evidence there was no case.

       Similarly, under our law, a person may not be convicted of an offense solely upon

evidence of a confession or admission made by that person, without additional proof that the

offense charged has been committed. Yet the Court denied us that jury charge as well and thus

depriving the defense of another powerful argument that would have been based upon the

Court’s own charge to the jury.

                                                  5
          Case 1:17-cr-00417-AKH Document 120 Filed 06/09/19 Page 6 of 6



         Taken together, the Court’s denial of these two defense jury instruction requests

basically eviscerated any chance of an effective defense to the charges and created a manifest

injustice.




                                         CONCLUSION

         The Court should grant the relief requested in the above post-trial motions.

Dated:          June 8, 2019
                New York, New York

                                             Respectfully submitted,


                                             /s/ Alexei Schacht

                                             Alexei Schacht
                                             ALEXEI SCHACHT ATTORNEY OF LAW
                                             123 West 94th Street
                                             New York, New York 10025
                                             Telephone: (646) 729-8180
                                             Facsimile: (212) 504-8341
                                             alexei@schachtlaw.net




                                                6
